        CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Jimmy Morton,                                        Case No. 0:19-cv-03134 (ECT/LIB)

                Plaintiff,

         v.
                                                   JOINT RULE 26(f) REPORT
Park Christian School, Christopher
Nellermoe, Joshua Lee,
and Timothy Kerr,

                Defendants.


       The Counsel identified below participated in the meeting required by Fed. R. Civ.
P. 26(f) and the Local Rules, on March 9 and 16 2020, and prepared the following report.

       The initial pretrial conference required under Fed. R. Civ. P. 16 and LR 16.2 was
scheduled for March 24, 2020, before the United States Magistrate Judge Leo I. Brisbois.
The conference was recently cancelled. The parties do not request that the pretrial be
held by telephone.

(a)      Description of the Case

      1. Concise factual summary of Plaintiff’s claims/defenses.

         Plaintiff Jimmy Morton brings this action against Defendant Park Christian School
         (“PCS”) and its current and former employees, Defendants Christopher Nellermoe
         (“Principal Nellermoe), Joshua Lee (“Coach Lee), and Timothy Kerr (“Coach
         Kerr”), for their negligence and other tortious conduct which resulted in severe
         injuries to Morton.

         In the spring of 2015, Morton, an eighteen-year-old from Jackson, Mississippi,
         moved across the country to attend PCS, a private evangelical school in
         Moorhead, Minnesota. Morton, talented at both basketball and track, was attracted
         to PCS because of its excellent basketball program. PCS had high hopes for its
         varsity boys’ basketball team’s (the “PCS Team”) upcoming season, which soon
         included Morton, and believed the boys could make it to the state tournament.
CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 2 of 10



Morton soon met PCS Head Basketball Coach Joshua Lee (“Coach Lee”) and was
invited to join PCS’s summer basketball program. Coach Lee gave Morton a PCS
school uniform and put him on the roster. Coach Lee set a rigorous summer
schedule, with early morning practice five days a week at the PCS gym, followed
by an hour of weight-lifting presided over by PCS personnel. Morton attended
every practice and did everything his coaches asked of him. On the weekends,
Morton and his PCS teammates scrimmaged other high school teams. The PCS
Team also played in a high school league on Tuesday nights, which was coached
by Coach Lee.

Shortly after joining the PCS team, Morton learned that they were expected to
participate in a high school boys basketball tournament in Wisconsin Dells in late
June, known as the High School Boys Basketball Shoot Out in the Dells (the
“High School Shootout”). Morton was told PCS would use school vans to
transport the team, which Morton explained to his mother, who was still in
Mississippi.

On the morning of June 23, 2015, Morton and seven other teammates arrived at
the PCS parking lot to depart for Wisconsin. Contrary to what Coach Lee had told
the team, there was no school van. Principal Nellermoe had refused Coach Lee’s
request for school transportation, a violation of PCS policy, which mandates that,
“High school students and coaches will travel to and from the game by school
transportation as provided.”

Instead of canceling the trip, the coaches decided to drive their own vehicles.
Coach Kerr planned to drive his vehicle and transport four players. But Coach Lee
refused to transport the other players even though there were four open seats in his
car. Consequently, the coaches decided that eighteen-year-old Zach Kvalvog
would drive his fourteen-year-old brother Connor, Morton, and seventeen-year-old
Mark Schwandt. This was a clear violation of two PCS school policies. First,
players are not allowed to use non-school transportation to travel to out of town
events without the advance written permission of “their parent/guardian, coach,
Activities Director and Principal.” PCS failed to obtain such advance written
permission. Second, asking Zach to drive violated PCS policy which strictly
forbids players from driving their own vehicles to out-of-town events, a policy
intended to keep players safe.

Before leaving the school parking lot, the coaches told Zach to stay together on the
road. The PCS Team departed in a three-vehicle caravan, led by Coach Kerr.
Coach Lee was second in line and drove alone. Zach, transporting Connor,
Schwandt, and Morton, trailed behind. Just before the caravan left Moorhead,
Coach Lee called Zach on his cell phone and again told him to stay together on the
trip. Traveling eastbound on I-94, Coaches Kerr and Lee proceeded to drive an

                                     2
CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 3 of 10



average of more than 80 miles per hour, far in excess of the posted speed limit of
55 and 70 miles per hour.

Less than an hour into the trip, Coach Kerr passed a semi and Coach Lee also
followed. But when Zach attempted to pass, the semi encroached into Zach’s lane.
Zach veered to the left to avoid a crash, but as a teenage driver with only two
years’ experience, and traveling at 80 miles per hour, he lost control of the truck,
which spiraled violently out of control, rolling over and landing in the westbound
lane of I-94. Zach was killed. Connor and Morton were both thrown from the
truck, landing in the westbound lane of the interstate. Schwandt was also injured,
but survived. Connor died on the highway. Morton skidded across the pavement
for approximately 120 feet, which ripped most of the skin off his upper back,
down to the bone in some areas. Morton also injured his head, lacerated his scalp,
and skin was torn off his face, head and right side. He suffered a traumatic brain
injury and is permanently disfigured.

The coaches never went to the players’ aid. Coach Kerr continued to drive for
several miles, passing six emergency turn-arounds, before returning to the crash
site. Coach Lee was trained in first aid and had a PCS first aid kit with him. But
Coach Lee did nothing to help his dead, dying or injured players. Instead, he spent
the entire time on his phone, mostly with school officials. Coach Lee was more
concerned with protecting himself and the school from liability. Within a couple
hours of the horrific crash, a pastor from one of PCS’s sponsoring churches,
emailed his parishioners attempting to insulate PCS from liability: “The boys were
heading to participate in a basketball tournament in Wisconsin when the accident
occurred. Although the trip was not sponsored by Park Christian, some on the trip,
including the Kvalvog boys were students at Park.”

PCS owed both a duty of care and a fiduciary duty to Morton, which it violated in
every conceivable way, including violating its own policies intended to prevent
this very outcome. Morton’s injuries derailed his prospective athletic career.
Before the crash, Morton jumped seven feet, two and quarter inches in the high
jump, which is comparable to recent Olympic medal recipients. Several Division
One colleges were recruiting him after his junior year. He was also an excellent
basketball player, with a promising future in college basketball and beyond. The
egregious conduct of PCS changed everything for Morton. Morton continues to
suffer from the traumatic brain injury and his other injuries. The crash has changed
his brain functioning and the course of his life.

Morton has asserted several claims for negligence, negligence per se, and breach
of fiduciary duty.



                                     3
  CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 4 of 10




2. Concise factual summary of Defendants’ claims/defenses.

   Defendants Park Christian School, Christopher Nellermoe and Joshua Lee
   This case involves a tragic motor vehicle accident that occurred on June 23, 2015
   near Dalton, Minnesota. Plaintiff Jimmy Morton was part of a group of high
   school aged athletes traveling from the parking lot of Park Christian School in
   Moorhead, Minnesota, to attend a voluntary summertime basketball tournament in
   Wisconsin. Plaintiff, age 18, was a passenger in a pickup being driven by his 18
   year-old teammate Zachary Kvalvog when a semi in the adjacent lane of
   eastbound traffic of I-94 carelessly swerved into the lane space of the Kvalvog
   vehicle causing Zachary to lose control of his pickup in the center median.
   Zachary Kvalvog and his brother Connor died as a result of the rollover accident.
   Plaintiff sustained injuries the nature and extent of which are disputed.

   On the date of the accident, Park Christian School was not in session. The PCS
   boys’ varsity basketball season had ended about three months earlier. Plaintiff
   was not enrolled as a student at PCS. Josh Lee, a teacher at PCS during the
   academic year and basketball coach during the boys’ varsity basketball season,
   was not under contract with the school. Lee was making the trip to Wisconsin with
   plans to coach the team in the tournament as an unpaid volunteer. Allegations that
   Josh Lee offered or promised the players participating in the tournament that they
   would receive transportation from the school are untrue as are allegations that Josh
   Lee was asked and refused to transport players in his personal vehicle. Defendants
   Park Christian School, Josh Lee and Christopher Nellermoe deny they were
   negligent.

   Defendant Timothy Kerr
   On June 23, 2015, a very unfortunate accident involving a motor vehicle and an
   unknown semi-tractor-trailer occurred near Dalton, Minnesota. Plaintiff Jimmy
   Morton was part of a group of high school aged athletes traveling from the parking
   lot of Park Christian School in Moorhead, Minnesota, to attend a voluntary
   summertime basketball tournament in the Wisconsin Dells. Plaintiff, age 18, was a
   passenger in a pickup being driven by his 18 year-old teammate Zachary Kvalvog
   when a semi in the adjacent lane of eastbound traffic of I-94 carelessly swerved
   into the lane space of the Kvalvog vehicle causing Zachary to lose control of his
   pickup in the center median. Zachary Kvalvog and his brother Connor died as a
   result of the rollover accident. Plaintiff sustained injuries the nature and extent of
   which are disputed.




                                         4
        CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 5 of 10



         On the date of the accident, Defendant Timothy Kerr was driving his wife, their
         two children (Jordan Kerr and Ryan Kerr), as well as Tyrell Rodriguez and Seth
         Heinen. Defendant Kerr was driving the first vehicle to leave the PCS School to
         attend the tournament. Defendant Kerr did not witness the accident that is the
         subject of this litigation. At the time of the accident, Park Christian was not in
         session. Plaintiff was not enrolled as a student at PCS. Defendant Kerr was not
         under contract with PCS at the time and was not the basketball coach for PCS at
         the time of the incident. After the accident, Defendant Josh Lee called Defendant
         Kerr to tell him about the accident and Defendant Lee asked Defendant Kerr to
         call 911. Defendant Kerr called 911 to report the accident and then got off on the
         next highway exit and turned around to go back to the scene of the accident.
         Defendant Kerr denies any and all negligence in this matter and disputes the
         nature and extent of the alleged injuries and damages claimed by Plaintiff.

      3. Statement of jurisdiction (including statutory citations).

         This Court has jurisdiction under 28 U.S.C. § 1332(a)(1), as the parties are
         completely diverse and the amount in controversy exceeds $75,000.

      4. Summary of factual stipulations or agreements.

         None at this time.

      5. Statement of whether a jury trial has been timely demanded by any party.

         Plaintiff demanded a jury trial in his complaint and Defendants demanded a jury
         trial in their answers.

      6. The parties do not agree to resolve the matter under the Rules of Procedure for
         Expedited Trials of the United States District Court, District of Minnesota.

(b)      Pleadings

         All process has been served. Defendants may bring a third-party complaint.

(c)      Fact Discovery


The Parties recommend that the Court establish the following fact discovery deadlines
and limitations:

      1. The parties must make their initial disclosures required by Rule 26(a)(1) on or
         before and will exchange copies of documents on or before April 13, 2020.

                                                5
        CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 6 of 10




      2. The parties must complete an any physical or mental examinations under Fed. R.
         Civ. P. 35 by January 15, 2021.

      3. Fact discovery procedures must be commenced in time to be completed on or
         before January 15, 2021.

      4. The Parties propose that the Court limit the use and number of discovery
         procedures as follows:

             A. 25 interrogatories to each party, consistent with the Federal Rules of Civil
                Procedure;
             B. The parties agree to limit themselves to 50 document requests to each party.
             C. The parties agree to limit themselves to 50 requests for admissions to each
                party;
             D. Plaintiff proposes 20 depositions for each side. Defendants Lee,
                Nellermoe, Park Christian and Defendant Kerr only agree to 16 fact
                depositions for each side; and
             E. 4 medical examination pursuant to Rule 35.

(d)      Expert Discovery

      1. The Parties anticipate that they will require expert witnesses at trial, and propose
         that the Court establish the following plan for expert discovery:

             A. Plaintiff anticipates calling up to 9 experts in the areas of liability and
                damages.
             B. Defendants anticipate calling up to 9 experts in the areas of liability and
                damages.

    2. The parties propose that the Court establish the following plan for expert
discovery:

Disclosure of the identities of expert witnesses under Rule 26(a)(2)(A) and the full
disclosures required by Rule 26(a)(2)(B) (accompanied by the written report prepared
and signed by the expert witness) and the full disclosures required by Rule 26(a)(2)(C),
shall be made as follows:

             A. Initial experts.

                i. The identities of any expert who may testify at trial regarding issues on
                   which the party has the burden of persuasion must be disclosed by


                                                6
        CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 7 of 10



                   Plaintiff on or before January 15, 2021, and by Defendants on or
                   before January 29, 2021.

                ii. Plaintiff’s initial expert written report completed in accordance with
                    Fed. R. Civ. P. 26(a)(2)(B) must be served on or before February 5,
                    2021. Defendants’ initial expert written report completed in accordance
                    with Fed. R. Civ. P. 26(a)(2)(B) must be served on or before on or
                    before March 8, 2021.

            B. Rebuttal experts.
               The identity of any experts who may testify in rebuttal to any initial expert
               must be disclosed and those experts’ reports completed in accordance with
               Fed. R. Civ. P. 26(a)(2)(B) must be served on or before April 12, 2021.

      3. All expert discovery, including depositions, must be completed by May 24, 2021.

(e)      Other discovery issues

      1. Protective Order. The parties do intend to submit a proposed Protective Order,
         which substantially mirrors the form available on the District of Minnesota
         website. A Stipulation will be filed with the Court concurrently with this report.

      2. Discovery of Electronically Stored Information. The Parties have discussed issues
         of preservation, disclosure, production, or discovery of electronically stored
         information, as required by Rule 26(f), and have agreed to submit an
         Electronically Stored Information (“ESI”) Protocol and Proposed Order on or
         before April 24, 2020.

      3. Claims of Privilege or Protection.

         The Parties have discussed issues about claims of privilege and of protection as
         attorney-work product or trial preparation materials, as required by Rule 26(f),
         including whether the Parties agree to a procedure to assert these claims after
         production, or have reached other agreements under Rule 502 of the Federal Rules
         of Evidence. As a result of those discussions, the Parties:

            A. Request the Court to including the following agreement in the scheduling
               order:

                The Parties agree to follow the procedure set forth in Rule 26(b)(5)(B)
                regarding information produced in discovery that is subject to a claim or
                privilege or protection as trial-preparation materials. Pursuant to Rule 50 of
                the Federal Rules of Evidence, the inadvertent production of any

                                               7
        CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 8 of 10



                documents in this proceeding shall not constitute a waiver of any privilege
                or protection applicable to those documents in this or any other federal or
                state proceeding.

             B. Request the Court include the following agreement in the scheduling order:

                Privilege logs must be provided by the producing Party within 30 days of
                the production from which documents were withheld.

      4. The parties propose that, where appropriate, a Party request an informal telephone
         conference with the Court before filing any formal discovery motion. However,
         the parties do not agree that a party should be required to request an informal
         conference with the Court before filing a discovery motion.

(f)      Proposed Motion Schedule

         The parties propose the following deadlines for filing motions:

      1. Motions seeking to amend the pleadings or join other parties must be filed and
         served by June 24, 2020.

      2. All non-dispositive motions that relate to expert discovery must be filed and
         served on or before May 24, 2021.

      3. All other non-dispositive motions, including Plaintiff’s motion to amend to allege
         punitive damages must be filed and served by January 15, 2021.

      4. All dispositive motions be filed and served, but not heard, on or before June 25,
         2021.

(g)      Trial-Ready Date

      1. The parties agree that the case will be ready for trial on or after October 18, 2021.
         The anticipated length of the jury trial is 5 to 7 days.

      2. The parties propose that the final pretrial conference be held on or before October
         1, 2021.

(h)      Insurance Carriers/Indemnitors

         Defendant Park Christian School is insured by Philadelphia Insurance and has
         policy limits of $1 million under its commercial general liability policy and $2
         million per occurrence under its commercial umbrella policy.

                                               8
        CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 9 of 10




         Defendant Nellermoe is self-insured except insofar as he is or may be covered
         under Park Christian School’s primary and umbrella insurance policies.

         Defendant Lee is insured by Cincinnati Insurance Company and has an auto policy
         with limits of $500,000 per occurrence, a tenant’s policy with limits of $300,000
         per occurrence, and a personal umbrella policy with limits of $1 million per
         occurrence.

         Defendant Kerr is insured by Metropolitan Property and Casualty Insurance
         Company and has policy limits of $250,000 per occurrence, with a $1 million
         personal umbrella policy. Metropolitan Property and Casualty Insurance Company
         is currently defending the claim under a reservation of rights.

         Defendant Kerr will also be tendering the defense and indemnification of this
         claim as he may be covered under to Park Christian School’s primary and
         umbrella insurance policies with Philadelphia Insurance.

(i)      Settlement

      1. The parties discussed settlement before the initial pretrial conference.
      2. The parties propose that a settlement conference be scheduled to take place before
         July 15, 2020, with the proviso that the parties agree to confer by July 1, to
         evaluate whether discovery is sufficiently developed such that a settlement
         conference will be fruitful.
      3. The parties have discussed whether alternative dispute resolution will be helpful to
         the resolution of this case and recommend the following: none at this time but the
         parties may decide at a later date that a mediation would be helpful.

(j)      Trial by Magistrate Judge

         The Parties have not agreed to consent to jurisdiction by the Magistrate Judge
         pursuant to Title 28, United States Code, Section 636(c).




                                               9
    CASE 0:19-cv-03134-ECT-LIB Document 18 Filed 03/19/20 Page 10 of 10




Date:   March 19, 2020

PARKER DANIELS KIBORT LLC            LILLEBERG & HOPEWELL, PLLC


s/Lori A. Johnson                    s/Paul S. Hopewell
Andrew D. Parker (#195042)           Paul S. Hopewell (#268379)
Lori A. Johnson (#311443)            Peter M. Leifeman (#0396270)
Jordon C. Greenlee (#397478)         5200 Wilson Road, Suite 325
888 Colwell Building                 Edina, MN 55424
123 North Third Street               Telephone: (612) 255-1129
Minneapolis, MN 55401                Fax: (612) 255-1139
Telephone: (612) 355-4100            psh@lilleberg-hopewell.com
parker@parkerdk.com                  pml@lilleberg-hopewell.com
johnson@parkerdk.com
                                     ATTORNEYS FOR DEFENDANT
ATTORNEYS FOR PLAINTIFF              TIMOTHY KERR


                                     ARTHUR, CHAPMAN,
                                     KETTERING, SMETAK & PIKALA,
                                     P.A.

                                     s/Timothy J. Carrigan
                                     Paul J. Rocheford (#19539X)
                                     Timothy J. Carrigan (#0338412)
                                     500 Young Quinlan Building
                                     81 South Ninth Street
                                     Minneapolis, MN 55402-3214
                                     Telephone: (612) 339-3500
                                     Fax: (612) 339-7655
                                     pjrocheford@ArthurChapman.com
                                     tjcarrigan@ArthurChapman.com

                                     ATTORNEYS FOR DEFENDANTS
                                     PARK CHRISTIAN SCHOOL,
                                     CHRISTOPHER NELLERMOE, AND
                                     JOSHUA LEE




                                    10
